DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
	Applicant’s Amendment filed March 11, 2022 has been fully considered and entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason M.S. Goodman (Reg. No. 74,106) on March 22, 2022.
The application has been amended as follows: 

Claim 9. (Currently Amended) A process for manufacturing a light module for illuminating an outer component of a vehicle, the light module having a housing, a cover mounted on the housing, a printed circuit board mounted in an inner space delimited between the housing and cover, a light source mounted on the printed circuit board and configured for emitting an illumination beam, and a light guide mounted in the housing facing the light source and extending outside the inner space for guiding the illumination beam along the outer component, wherein the light guide includes an optical fiber extending outside the inner space and a lens positioned between the light source and an entry opening of the optical fiber, wherein the lens is affixed directly to the housing, the light guide having a transparent abutment fastened to the housing and integrating t focus point a the entry opening of the optical fiber, and wherein the lens is transparent, while the housing and the cover are opaque, thus ensuring that the illumination beam is transmitted outside the light module only through Application No. 16/341,980Page 4 of 18the light guide, such that the illumination beam emitted by the light source is focalized toward the entry opening of the optical fiber, wherein the housing includes an outer protrusion delimiting a hollow recess receiving the abutment, wherein the process includes the following steps: 
a. Manufacturing the housing, 
b. Manufacturing the lens, 
c. Fastening the lens to the housing.

Claim 16. (Currently Amended) The process 

Claim 19. (Currently Amended) The process 

Claim 20. (Currently Amended) The process 
Election/Restrictions
Claims 1, 2, 4, 6-8, 17, and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-16, 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 4, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
A light module, as defined by claim 1, fastened to a motor vehicle and illuminating an outer component of the vehicle, the light module comprising: 
a housing fastening the light module to the vehicle; 
a cover mounted on the housing, the cover shaped as an elongate plate; 
an inner space delimited between the housing and the cover; 
a printed circuit board mounted in the inner space; 
a light source mounted on the printed circuit board and configured for emitting an illumination beam; and 
a light guide mounted in the housing facing the light source and extending outside the inner space, the light guide guiding the illumination beam along the outer component of the vehicle, the light guide having an optical fiber extending outside the inner space; and 
a lens positioned within the inner space between the light source and an entry opening of the optical fiber, wherein the lens is affixed directly to the housing, 
wherein the illumination beam emitted by the light source is focalized toward a precise center of the entry opening of the optical fiber, 
wherein the Application No. 16/341,980Page 2 of 18light guide comprises a transparent abutment fastened to the housing and integrating the entry opening of the optical fiber, and 
wherein the lens is transparent, while the housing and the cover are opaque, thus ensuring that the illumination beam is transmitted outside the light module only through the light guide; or
A process, as defined by claim 9, for manufacturing a light module for illuminating an outer component of a vehicle, the light module having:
a housing, 
a cover mounted on the housing, 
a printed circuit board mounted in an inner space delimited between the housing and cover, 
a light source mounted on the printed circuit board and configured for emitting an illumination beam, and 
a light guide mounted in the housing facing the light source and extending outside the inner space for guiding the illumination beam along the outer component, wherein the light guide includes an optical fiber extending outside the inner space and 
a lens positioned between the light source and an entry opening of the optical fiber, wherein the lens is affixed directly to the housing, 
the light guide having a transparent abutment fastened to the housing and integrating the entry opening of the optical fiber, 
wherein the lens has a specific convergent shape, entirely focalizing the illumination beam on a focus point at the entry opening of the optical fiber, and 
wherein the lens is transparent, while the housing and the cover are opaque, thus ensuring that the illumination beam is transmitted outside the light module only through Application No. 16/341,980Page 4 of 18the light guide, such that the illumination beam emitted by the light source is focalized toward the entry opening of the optical fiber, 
wherein the housing includes an outer protrusion delimiting a hollow recess receiving the abutment, 
wherein the process includes the following steps: 
a. Manufacturing the housing, 
b. Manufacturing the lens, 
c. Fastening the lens to the housing.
Claims 2, 4, 6-8, 17, and 18 depend from claim 1; and claims 10-16, 19, and 20 depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874